In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo
                                   ________________________

                                       No. 07-20-00285-CV
                                   ________________________


            ALEXANDRA BOSKE, M.D. AND ST. DAVID’S NEUROLOGY, PLLC,
             GAYATRI VELAYUDHAN NAIR, M.D. AND AUSTIN INFECTIOUS
                    DISEASE CONSULTANTS, P.A., APPELLANTS

                                                    V.

                                 KRISTIN ROUGEAU, APPELLEE



                             On Appeal from the 53rd District Court
                                     Travis County, Texas
               Trial Court No. D-1-GN-19-001496; Honorable Tim Sulak, Presiding


                                              July 15, 2021

                                 MEMORANDUM OPINION
                        Before QUINN, C.J., and PIRTLE and PARKER, JJ.


        By this accelerated appeal, 1 Appellants, Alexandra Boske, M.D. and St. David’s

Neurology, PLLC (hereafter Dr. Boske), Gayatri Velayudan Nair, M.D. and Austin


        1 Originally appealed to the Third Court of Appeals, sitting in Austin, this accelerated appeal was
transferred to this court by the Texas Supreme Court pursuant to its docket equalization efforts. TEX. GOV’T
CODE ANN. § 73.001 (West 2013). Should a conflict exist between precedent of the Third Court of Appeals
and this court on any relevant issue, this appeal will be decided in accordance with the precedent of the
transferor court. TEX. R. APP. P. 41.3.
Infectious Disease Consultants, P.A. (hereafter Dr. Nair), appeal from the trial court’s

order denying their respective motions to dismiss a health care liability suit filed by

Appellee, Kristen Rougeau, for injuries sustained when she was treated by both doctors

for herpes simplex virus type 2 (HSV-2). By separate briefs, Dr. Boske and Dr. Nair

question the adequacy of expert reports from two different doctors, specifically on the

issue of proximate cause. They both contend the experts’ opinions on causation are

conclusory and do not represent a good faith effort to comply with section 74.351(r)(6) of

the Texas Civil Practice and Remedies Code. We affirm.


       BACKGROUND

       Rougeau, a female in her mid-forties in 2017, has a medical history of attention

deficit disorder, scoliosis, and depression. According to the pleadings and expert reports,

on March 18, 2017, she was suffering from a severe headache, blurred vision, nausea,

and vomiting and sought treatment at First Choice Emergency Department.                Her

symptoms indicated she was suffering from herpes simplex encephalitis (HSE). HSE is

an acute or subacute illness caused by HSV entering the brain matter and causing

cerebral dysfunction. HSV is a DNA virus with two strains, HSV-1 and HSV-2. It is a

serious, often fatal infection.


       While at First Choice Emergency Department, Rougeau had a computed

tomography (CT) scan. The results were unremarkable and several attempts to obtain a

sample of her cerebrospinal fluid (CSF) failed due to her scoliosis. That same day, she

was transferred to St. David’s Neurology, PLLC for further treatment.


       While at St. David’s, Rougeau was treated with intravenous acyclovir beginning

March 19. Her CSF was tested with a polymerase chain reaction (PCR) test which
                                            2
produced a positive result for HSV-2. A PCR test is used to study DNA in detail. The

findings of the tests were consistent with a viral infection (HSV) in Rougeau’s central

nervous system.


        The abnormal results prompted a consultation on March 20 with Dr. Nair, an

infectious disease specialist. He noted “HSV-2 meningitis confirmed on PCR but no

symptoms of encephalopathy.” He recommended intravenous acyclovir treatment for “a

planned duration of about a week.”


        According to progress notes, Rougeau began experiencing jerking movements of

her legs and arms and Dr. Boske, a neurologist, was consulted on March 26 to address

those concerns. Dr. Boske noted that the jerking movements began on March 22 and

that Rougeau did not have a history of seizures. A short-term EEG was performed on

March 27 and showed a “focal slowing in the 2-6 Hz range is intermittently present over

the bitemporal regions, maximal in the left.” Dr. Boske recommended an MRI which was

conducted the next day. The radiologist noted “mild early arteriosclerotic ischemic white

matter disease and less likely encephalitis.” Dr. Boske concluded that Rougeau was

“neurologically stable” and recommended she be discharged.


        Not long after her discharge, Rougeau consulted another neurologist for severe

headaches and memory loss. She sought medical treatment numerous times at different

facilities, including at St. David’s, between April 2017 and December 2018. On December

17, 2018, she underwent an assessment with another doctor who concluded Rougeau

had mild cognitive impairment primarily impacting attention, executive, and memory

abilities.



                                           3
       On March 18, 2019, Rougeau filed suit alleging negligence by Dr. Nair, Dr. Boske,

and others who are not parties to this interlocutory appeal. Rougeau also alleged that

both doctors breached the standard of care in failing to properly treat her which resulted

in “life-altering brain damage” in the form of “residual neurologic disease, temporal lobe

changes, temporal lobe seizures, and necrosis of her temporal lobes.” As to Dr. Nair,

Rougeau alleged he failed to properly diagnose, monitor, give appropriate orders, follow

the standard of care, and properly discharge her. Although Dr. Boske was consulted to

rule out seizures and was not involved in the virus diagnosis, Rougeau alleged, among

other failures, that Dr. Boske was negligent in failing to properly diagnose and monitor

her condition and prevent her discharge. According to Rougeau, these failures were the

direct and proximate cause of permanent injuries.


       As required by statute, Rougeau timely served an expert report and curriculum

vitae from Dr. Janine Jason, an infectious disease specialist, on the health care providers.

Dr. Nair and Dr. Boske filed objections on whether the report constituted an objective

good faith effort to satisfy the statutory requirements. The trial court sustained those

objections and ruled by letter dated February 28, 2020, 2 that Dr. Jason’s report was

insufficient. The trial court directed Rougeau to submit an amended report within thirty

days. In addition to other deficiencies not relevant to the issue on appeal, the trial court

directed Rougeau to address the following deficiencies:


               Proximate cause as it relates to Dr. Nair;

               Proximate cause as it relates to Alexandra Boske, M.D. and St. David’s
               Neurology PLLC.



       2   The letter ruling was memorialized by formal order on March 12, 2020.

                                                    4
On March 7, 2020, Dr. Jason filed a second supplemental report addressing the trial

court’s concerns on causation. 3          Regarding Dr. Nair and the causation element of

Rougeau’s claim, Dr. Jason amended her report to include the following:


        When a patient has active HSV meningitis, the virus is replicating and
        spreading in the spinal fluid. When a patient has active HSE, the HSV is
        replicating and spreading in nerve cells in the brain. As the virus replicates
        and spreads, it’s destroying more and more brain tissue. If the patient is
        immunocompetent, the immune system will eventually overtake the virus
        and render it dormant. When HSV is dormant, it causes no further brain
        damage—but by then significant brain damage often has already occurred.
        Antiviral medication is given to prevent this damage by stopping replication
        as quickly as possible. Acyclovir is a drug designed to rapidly inhibit HSV
        replication. In so doing, acyclovir enhances the body’s natural immune
        system, enabling it to place active HSV into dormancy as quickly as
        possible. By placing active HSV into dormancy as quickly as possible, the
        amount of brain tissue destroyed is minimized. A negative PCR result
        confirms that the virus is indeed dormant and no further brain damage is
        occurring.

        Dr. Nair gave Ms. Rougeau a maximum of 10 days of acyclovir therapy, not
        14 to 21 days. To a reasonable degree of medical probability, giving Ms.
        Rougeau a maximum of 10 days of acyclovir therapy and failing to give Ms.
        Rougeau 14 to 21 days of acyclovir proximately permitted the HSV to
        remain active. To a reasonable degree of medical probability, any HSV that
        was actively replicating was destroying Ms. Rougeau’s brain tissue. To a
        reasonable degree of medical probability, the destruction of brain tissue
        proximately caused Ms. Rougeau to experience a loss of function.

        Dr. Nair’s failure to give Ms. Rougeau a PCR test following acyclovir
        proximately caused him and the other treating physicians to be unable to
        determine whether the active HSV had become dormant, i.e., whether 10
        days of intravenous acyclovir was adequate. To a reasonable degree of
        medical probability, the physicians’ lack of awareness regarding whether
        the HSE had become dormant proximately caused Ms. Rougeau’s brain
        cells to continue to be destroyed by any HSE that remained active because
        the lack of information prevented additional acyclovir therapy. To a
        reasonable degree of medical probability, the failure to provide Ms.
        Rougeau with continuing (and additional) acyclovir proximately caused any
        active HSE to remain active. To a reasonable degree of medical probability,
        any HSE that remained active replicated and spread, destroying Ms.
        Rougeau’s brain tissue. To a reasonable degree of medical probability, the
         3 Prior to the March 7, 2020 report, on August 5, 2019, Dr. Jason provided a “supplement” to her

original report. However, the supplement addresses two other doctors not involved in this interlocutory
appeal.
                                                     5
          destruction of brain tissue proximately caused Ms. Rougeau to experience
          a loss of function.

          (Emphasis added).

Regarding Dr. Boske and the causation element of Rougeau’s claim, Dr. Jason’s

supplemental report was identical except that Dr. Boske’s name was substituted for Dr.

Nair’s.

          In addition to Dr. Jason’s second supplemental report, Rougeau retained another

expert, Dr. Maranatha Ayodele, a neurologist, to also file an expert report in support of

her claim against Dr. Boske, a fellow neurologist. 4 Relevant to the causation element,

Dr. Ayodele reported as follows:


          HSV infection of the central nervous system (CNS) is the most frequent
          culprit of sporadic encephalitis in immunocompetent adults. [Footnote
          omitted]. HSV is known to have a predilection for causing injury to the
          temporal lobes of the brain. As a result of this specific pattern of injury,
          patients can develop memory dysfunction, confusion, and seizures.
          Seizures are an especially frequent occurrence and this is attributed to
          injury involving the highly epileptogenic limbic structures of the medial
          temporal lobes. Ms. Rougeau’s clinical course is in fitting with this very
          common occurrence.

          The use of IV acyclovir for the treatment of HSVE has been established as
          the standard of care since the publication of landmark clinical trials in the
          1980s in the Lancet and the New England Journal of Medicine, which
          demonstrated IV acyclovir greatly reduced the morbidity and mortality
          associated with HSVE. [Footnote omitted]. Acyclovir’s mechanism of
          action is via inhibition of HSV-encoded thymidine kinase without affecting
          human cellular thymidine kinase and thus effectively halts HSV DNA
          replication without affecting human cellular function.

          For the management of HSVE, the standard of care is to treat with IV
          acyclovir 10 mg/kg every 8 hours for 14 to 21 days. Further, the early
          initiation and completion of a full course of treatment is thought to be a key
          factor in providing the optimal conditions for a favorable outcome.


        4 Section 74.351(h) allows for more than one expert report to be filed to satisfy the statutory

requirements. Dr. Ayodele’s report was specific only to Dr. Boske’s treatment of Rougeau.
                                                    6
      To a reasonable degree of medical probability, Dr. Boske’s failure to
      recognize the evidence of cerebral temporal lobe dysfunction found on Ms.
      Rougeau’s EEG and correlate this finding with her known CNS HSV
      infection led to the failure to establish a diagnosis of HSVE. To a reasonable
      degree of medical probability, the failure to establish an accurate diagnosis
      of HSVE led to an inappropriately short course of treatment with IV
      acyclovir.      To a reasonable degree of medical probability, the
      inappropriately short course of treatment given to Ms. Rougeau proximately
      caused ongoing neurologic injury including the development of seizures and
      focal epilepsy.

                What Dr. Boske should have done and why:

      On March 26, 2017, Ms. Rougeau is seen by neurologist Dr. Boske and
      undergoes an MRI brain and EEG for evaluation of abnormal jerking
      movements. While the EEG found there was no abnormal brain activity
      correlated with her jerking movements, it nevertheless found clear evidence
      of a “focal disturbance of cerebral function” specifically localized to the
      temporal lobes. This is a key finding that should have altered Ms.
      Rougeau’s diagnosis to HSVE. HSV is well described to have a predilection
      for causing injury to the temporal lobes and while non-specific in isolation,
      the presence of focal slowing involving the temporal regions of the brain is
      a classically described abnormal finding in patients diagnosed with HSVE.
      To a reasonable degree of medical probability, had Dr. Boske appropriately
      correlated these findings with Ms. Rougeau’s known HSV infection, she
      would have arrived at a diagnosis of HSVE. To a reasonable degree of
      medical probability, given a diagnosis of HSVE, Dr. Boske would have
      ensured Ms. Rougeau received the appropriate course of treatment of IV
      acyclovir for 14-21 days. To a reasonable degree of medical probability,
      had Ms. Rougeau been appropriately treated, she would have either had no
      neurologic injury at all, or a much less severe course of prolonged
      neurologic injury.

(Emphasis added). 5

      The expert reports were met with another round of objections and motions to

dismiss. The trial court entered an order denying the objections and the motions to

dismiss. Dr. Nair and Dr. Boske filed this interlocutory appeal.




      5   Dr. Boske specifically objected to the emphasized portions of the report.
                                                     7
       STANDARD OF REVIEW

       In reviewing the trial court’s decision regarding the adequacy of an expert report

under chapter 74 of the Texas Civil Practice and Remedies Code, we apply an abuse of

discretion standard. Abshire v. Christus Health Southeast Tex., 563 S.W.3d 219, 223

(Tex. 2018); Miller v. JSC Lake Highlands Operations, 536 S.W.3d 510, 512 (Tex. 2017)

(per curiam); Van Ness v. ETMC First Physicians, 461 S.W.3d 140, 142 (Tex. 2015);

TTHR Ltd. P’ship v. Moreno, 401 S.W.3d 41, 44 (Tex. 2013). A trial court abuses its

discretion if it acts arbitrarily, unreasonably, or without reference to any guiding rules or

principles. Jelinek v. Casas, 328 S.W.3d 526, 539 (Tex. 2010). An appellate court cannot

conclude that a trial court abused its discretion merely because the appellate court would

have ruled differently in the same circumstances. See Bowie Mem'l Hosp. v. Wright, 79

S.W.3d 48, 52 (Tex. 2002) (per curiam). Additionally, in analyzing an expert report, a

reviewing court considers only the information within the four corners of the report.

Abshire, 563 S.W.3d at 223. The report need not marshal all of the plaintiff’s proof.

Jelinek, 328 S.W.3d at 539.


       APPLICABLE LAW

       A health care liability claim is governed by the Texas Medical Liability Act codified

in chapter 74 of the Texas Civil Practice and Remedies Code. Section 74.351(a) of the

Act requires any person who brings a health care liability claim to provide an expert report,

within 120 days of filing the claim, for each physician or health care provider against whom

a claim is asserted. TEX. CIV. PRAC. & REM. CODE ANN. § 74.351(a) (West 2017). An

“expert report” is a “written report by an expert that provides a fair summary of the expert’s

opinions regarding applicable standards of care, the manner in which the care rendered

by the physician or health care provider failed to meet the standards, and the causal
                                              8
relationship between that failure and the injury, harm, or damages claimed.” See §

74.351(r)(6); Certified EMS, Inc. v. Potts, 392 S.W.3d 625, 630 (Tex. 2013).


       To avoid dismissal of a health care liability claim, an expert report must represent

an objective good faith effort to comply with the definition of an expert report as specified

in section 74.351(r)(6). See § 74.351(l).     An expert report demonstrates a “good faith

effort” when it “(1) informs the defendant of the specific conduct called into question and

(2) provides a basis for the trial court to conclude the claims have merit.” Baty v. Futrell,

543 S.W.3d 689, 693-94 (Tex. 2018). “The expert report requirement is a threshold

mechanism to dispose of claims lacking merit[.]” Potts, 392 S.W.3d at 631. The trial court

need only find that the report constitutes a “good faith effort” to comply with the statutory

requirements. Am. Transitional Care Ctrs. of Tex. v. Palacios, 46 S.W.3d 873, 877 (Tex.

2001). A report can be informal and does not have to meet the same requirements as

the evidence offered in a summary judgment proceeding or at trial. Potts, 392 S.W.3d at

631 (citing Palacios, 46 S.W.3d at 875).


       Notwithstanding the fact that portions of chapter 74 express only “causation” and

a “causal relationship” and do not refer to “proximate cause,” the Texas Supreme Court

has held that an expert report must explain how and why the defendant’s breach

proximately caused the plaintiff’s injury. Columbia Valley Healthcare Sys., L.P. v.

Zamarripa, 526 S.W.3d 453, 460 (Tex. 2017). “In satisfying this ‘how and why’

requirement, the expert need not prove the entire case or account for every known fact;

the report is sufficient if it makes ‘a good-faith effort to explain, factually, how proximate

cause is going to be proven.’” Abshire, 563 S.W.3d at 224 (citing Zamarripa, 526 S.W.3d

at 460).

                                              9
        To satisfy chapter 74 with respect to causation, an expert report “need not use the

words ‘proximate cause,’ ‘foreseeability,’ or ‘cause in fact,’” and its adequacy is not

dependent on its use of any magic words. Zamarripa, 526 S.W.3d at 460 (citing Bowie

Mem’l Hosp., 79 S.W.3d at 53). The expert must “explain the basis of his statements to

link his conclusions to the facts.” See Jelinek, 328 S.W.3d at 539. See also Zamarripa

v. Columbia Valley Health Care Sys., L.P., No. 13-18-00231-CV, 2019 Tex. App. LEXIS

1485, at *7 (Tex. App.—Corpus Christi Feb. 28, 2019, pet. denied) (mem. op.).

Additionally, the “trial court may read several reports in concert in determining whether a

plaintiff has made a good-faith effort to comply with the Act’s requirements.” Miller, 536

S.W.3d at 513.


        ANALYSIS

        By their respective issues, Dr. Boske and Dr. Nair both challenge the proximate

cause element of Rougeau’s expert reports. 6 They contend the experts’ opinions are not

supported by factual statements and are conclusory. We disagree and find that the expert

reports constitute a good faith effort to explain the “how and why” the alleged negligence

caused Rougeau’s injury.


        THE HOW?

        The expert reports demonstrate that tests and procedures performed on Rougeau

at the time she was admitted to St. David’s showed she had active HSV in her central

nervous system. HSV that is not dormant replicates and spreads in the spinal fluid and

destroys brain tissue. The expert reports detail the recommended treatment at the time




       6 In their objections to the expert reports, both doctors challenged the experts’ qualifications;

however, on appeal, their challenges are limited to the causation element of Rougeau’s claim.
                                                     10
of Rougeau’s hospitalization—administration of intravenous acyclovir for a period of

fourteen to twenty-one days.


      Acyclovir is an antiviral drug that is converted to acyclovir triphosphate and inhibits

virus replication. It does not, however, cure the virus or heal damage caused by the virus.

Acyclovir triphosphate potently inhibits HSV DNA polymerase, a viral enzyme required

for viral replication. Dr. Jason noted that acyclovir treatment has been the standard of

care since the 1980s. Following the recommended time for acyclovir therapy of fourteen

to twenty-one days, the standard of care is to repeat a PCR test on CSF. She also noted

that a PCR test on CSF “has been the reference standard for early diagnosis of HSE

since the early 1990s.” If the test is positive, acyclovir should be continued until a

subsequent PCR test is negative. A negative test shows the virus has become dormant

which minimizes the amount of brain tissue destroyed.


      Rougeau did not receive intravenous acyclovir for the recommended time frame.

Dr. Nair discharged her on March 28 after only nine days of acyclovir treatment. Also,

the discharge notes do not indicate that Rougeau was given a subsequent PCR test when

the acyclovir treatment was discontinued to determine if the virus had become dormant

or whether to continue the acyclovir treatment if the virus remained active. The discharge

notes reflected that Rougeau was instructed to consult her primary care doctor in two

days and return to the emergency department if her headache worsened or if she

experienced neck pain.


      Regarding Dr. Boske, she performed an EEG and an MRI on Rougeau to

determine the cause of jerking movements in her arms and legs. Dr. Boske was aware

that Rougeau’s medical history did not include seizures. Despite the test results, she
                                            11
discharged Rougeau. According to Dr. Ayodele’s report, Dr. Boske failed to recognize

evidence of cerebral temporal lobe dysfunction found on Rougeau’s EEG and correlate

that with Rougeau’s diagnosis of HSV infection.


       Dr. Nair’s and Dr. Boske’s failures constituted a breach of the standard of care for

treating Rougeau’s condition. That breach resulted in loss of cognitive function and

seizures.


       THE WHY?

       The expert reports show that Rougeau’s worsened condition resulted from a

breach of the standard of care.      Dr. Nair’s failure to administer the recommended

treatment of acyclovir made him unable to determine whether the virus in Rougeau’s

central nervous system had become dormant. Instead, the shortened treatment allowed

the virus to remain active and cause further destruction of her brain tissue which resulted

in a loss of function.


       According to Dr. Ayodele’s report on Dr. Boske’s breach of the standard of care,

she failed to properly alter Rougeau’s diagnosis after clear evidence of a “focal

disturbance of cerebral function” following the EEG and MRI test results. Her failure to

correlate the test results with Rougeau’s virus infection prevented the appropriate course

of acyclovir treatment of fourteen to twenty-one days. The expert reports represent a

good faith effort that had Rougeau been properly diagnosed and treated, her neurologic

injury would have been much less severe. The reports did not need to present every fact

nor all the evidence required to prove the case at trial. They merely needed to notify the

doctors of the conduct called into question and provide a basis for the trial court to



                                            12
conclude that Rougeau’s claim has merit. The expert reports provide a link of how and

why the breach resulted in Rougeau’s injury.


       In Abshire, 563 S.W.3d at 224, the Supreme Court concluded that an excerpt from

an expert report provided a “straightforward link” on causation as follows:


       [t]he lack of properly assessing Ms. Abshire’s medical history and physical
       conditions is a breach in the standard of care. Lack of information results
       in a delay in proper medical care and is an impediment for the managing
       doctor to be able to order appropriate testing and prescribe proper treatment
       and preventative care.

       Here, the four corners of the expert reports similarly detail a failure to properly

diagnose Rougeau and a failure to properly administer acyclovir treatment for the

recommended time period, followed by a subsequent PCR test. The doctors’ conduct

resulted in a failure to contain the virus which continued to destroy Rougeau’s brain tissue.

We conclude the expert reports submitted by Rougeau demonstrate a good faith effort on

the causation element of her health care liability claim and are not merely conclusory.

Deferring to the trial court’s sound discretion, we find no abuse in the decision to deny the

motions to dismiss Rougeau’s suit.


       CONCLUSION

       The trial court’s order denying Dr. Boske’s and Dr. Nair’s respective motions to

dismiss is affirmed.




                                                         Patrick A. Pirtle
                                                             Justice




                                             13